UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 SCHEDULE14A Proxy Statement Pursuant to Section14(a)of the Securities Exchange Act of 1934 Filed by the Registrant ☒ Filed by a Party other than the Registrant ☐ Check the appropriate box: ☒ Preliminary Proxy Statement ☐ CONFIDENTIAL, FOR USE OF THE COMMISSION ONLY (AS PERMITTED BY RULE 14a-6(e)(2)) ☐ Definitive Proxy Statement ☐ Definitive Additional Materials ☐ Soliciting Material Pursuant to Section240.14a-12 Insys Therapeutics, Inc. (Name of Registrant as Specified In Its Charter) (Name of Person(s)Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (check the appropriate box): ☒ No fee required. ☐ Fee computed on table below per Exchange Act Rules 14a-6(i)(1)and 0-11. Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: ☐ Fee paid previously with preliminary materials. ☐ Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2)and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the Form or Scheduleand the date of its filing. Amount Previously Paid: Form. Schedule or Registration Statement No.: Filing Party: Date Filed: [DRAFT PRELIMINARY PROXY MATERIALS DATED APRIL 3, 2014; SUBJECT TO COMPLETION] PROXY MATERIALS 444 S. Ellis, Chandler, AZ 85224 NOTICE OF 2 To Be Held [May 6], 2014 TO THE STOCKHOLDERS OF INSYS THERAPEUTICS, INC.: You are cordially invited to attend the 2014 annual meeting of stockholders of Insys Therapeutics, Inc.(the “Company,” “we,” “our,” “us” or “Insys Therapeutics”) to be held at 11:00 a.m., local time on [May 6], 2014, at Scottsdale Plaza Resort, 7200 N. Scottsdale Rd., Scottsdale, AZ 85253 for the following purposes, as more fully described in the accompanying proxy statement: 1. To elect two Class I directors nominated by our board of directors. 2. To ratify the selection by our Audit Committee of BDO USA, LLP as our independent registered public accounting firm for the fiscal year ending December31, 2014. 3. To approve the adoption of the Stockholder Rights Plan attached hereto as Appendix A . 4. To approve an amendment to the Company’s certificate of incorporation to increase the authorized shares of common stock from 50,000,000 to 100,000,000. 5. To approve an amendment to the Company’s certificate of incorporation to establish a par value for the Company’s common stock of $0.01 per share. 6. To transact such other and further business, if any, as lawfully may be brought before the meeting. The record date for the determination of the stockholders entitled to vote at the meeting or at any adjournment thereof is the close of business on [April 8], 2014.A list of stockholders entitled to vote at the meeting will be open to the examination of any stockholder, for any purpose germane to the meeting, at the location of the meeting on and during ordinary business hours for 10 days prior to the meeting at our principal offices located at 444 S. Ellis, Chandler, AZ 85224. As outlined in the proxy statement, the Board of Directors recommends that you vote “FOR” each of the nominees nominated by our board of directors under Proposal 1 and “FOR” Proposals 2, 3, 4 and 5 .Please refer to the proxy statement for detailed information on each of the proposals. By Order of the Board of Directors Michael L. Babich Chief Executive Officer April [ ], 2014 It is important that your shares be represented at the meeting regardless of the number of shares you hold.
